Case 1:19-cv-23471-KMW Document 1 Entered on FLSD Docket 08/19/2019 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                       CASE NO. 1:19-cv-23471

  OMS COLLECTIONS, LTD., a Cayman Islands
  company,

  Plaintiff,

  v.

  HENRY TIEN,

  Defendant.
  _________________________________________/
                              COMPLAINT TO RENEW JUDGMENT

          Plaintiff, OMS Collections, Ltd., a Cayman Islands company, sues HENRY TIEN, and

  says as follows:

                                        Parties and Jurisdiction

          1.       Plaintiff, OMS Collections, Ltd. (“OMS”), is a company organized and existing

  under the laws of the Cayman Islands, British West Indies, with its registered office in the Cayman

  Islands.

          2.       Defendant, Henry Tien, is and was at all material times a citizen of the State of

  Florida.

          3.       This is an action for damages in excess of $75,000, between a citizen of the Cayman

  Islands and a citizen of Florida, and is predicated on diversity of citizenship pursuant to 28 U.S.C.

  § 1332.

          4.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) as Henry Tien resides within

  this judicial district.
Case 1:19-cv-23471-KMW Document 1 Entered on FLSD Docket 08/19/2019 Page 2 of 3



                                                  FACTS

         5.      This is an action on a judgment, i.e. to renew a judgment entered by this Court.

         6.      On August 25, 2014, this Court entered final judgment (the “Judgment”) in favor

  of OMS against Henry Tien for $2,464,654.03, with interest thereafter as provided by law. OMS

  Collections, Ltd. v. Henry Tien, 1:13-cv-22978, [D.E. 19] (copy of Entry of Final Judgment

  attached hereto as Exhibit “A”).

         7.      The Judgment is valid and enforceable and no monies or property have been

  received or recovered from Henry Tien since the Judgment was entered.

         8.         Interest has continued to accrue at the statutory rate since August 25, 2014.

         9.      Plaintiff has retained the undersigned counsel and is obliged to pay them a

  reasonable fee.


                                      COUNT I
                        COMMON LAW ACTION TO RENEW JUDGMENT

         Plaintiff re-alleges paragraphs 1 through 9 against Henry Tien and further alleges:

         10.        As permitted by Florida law, OMS asserts and seeks its right to renew the Judgment

  against Henry Tien.

         11.        OMS therefore requests that judgment be entered against Henry Tien in the amount

  of the Judgment, $2,464,654.03, plus interest from August 25, 2014 through the date judgment is

  entered, plus post-judgment interest, and such further and other relief as may be appropriate.

         WHEREFORE, Plaintiff, OMS COLLECTIONS, LTD., demands against Henry Tien

  judgment in the amount of $2,464,654.03 plus accrued interest through the date judgment is

  entered, plus post-judgment interest, and such further and other relief as may be appropriate.




                                                     2
Case 1:19-cv-23471-KMW Document 1 Entered on FLSD Docket 08/19/2019 Page 3 of 3



                                    Respectfully submitted,

                                    ABALLI MILNE KALIL, P.A.
                                    Counsel for Plaintiff, OMS Collections, Ltd.
                                    2250 SunTrust International Center
                                    One Southeast Third Avenue
                                    Miami, Florida 33131
                                    Telephone: (305) 373-6600
                                    Facsimile: (305) 373-7929

                                    s/ Joshua D. Poyer
                                    Craig P. Kalil, Esq.
                                    Florida Bar No. 607282
                                    Joshua D. Poyer, Esq.
                                    Florida Bar No. 653349




                                       3
